ORDER
PER CURIAM
The movant, Derrick Stewart, appeals the motion court’s judgment denying his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. We have reviewed the parties’ briefs and the record on appeal and find no clear error. Rule 24.035(k). An opinion would have no precedential value. The parties have been provided with a memorandum, for their information only, setting forth the reasons for this decision.
We affirm the motion court’s judgment denying the movant’s Rule 24.035 motion for post-conviction relief. Rule 84.16(b)(2).